Citation Nr: 1647224	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for dizziness, and, if so, whether service connection is warranted.

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches, and, if so, whether service connection is warranted.

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder, and, if so, whether service connection is warranted.

5. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, and, if so, whether service connection is warranted.

6. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for gastroesophageal reflux disorder (GERD), and, if so, whether service connection is warranted.

7. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 2001.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014 the Board remanded the issues on appeal for evidentiary development.  The Board finds there is compliance with the remand. 

The RO last adjudicated these claims in a July 2014 supplemental statement of the case.  Since that time, additional VA treatment records have been associated with the claims file.  However, in December 2016, the Veteran submitted a waiver of RO consideration of the additional evidence which was submitted to the Board.  Therefore, the Board can proceed.  

In addition, the Veteran submitted a duplicate claim for sleep apnea in early December 2016, accompanied by medical evidence.  Since that particular claim is being reopened and remanded for development, there are no due process concerns.  The balance of the evidence was relevant to another claim he submitted for a back condition and had no bearing on the two claims being denied at this time (hypertension and GERD).  Therefore, no additional waivers are needed.

In order to establish jurisdiction over the issues of entitlement to service connection for hypertension, dizziness, headaches, a skin disorder, a right knee disorder, and GERD the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issues of entitlement to service connection for dizziness, headaches, a skin disorder, a right knee disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed rating decision, dated in April 2004, the RO denied claims for service connection for hypertension, dizziness, headaches, a skin disorder, a right knee disorder, and GERD.  

2. Evidence received since the RO's April 2004 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for hypertension or GERD.

3. Additional evidence received since the April 2004 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claims for dizziness, headaches, a skin disorder, and a right knee disorder.  


CONCLUSIONS OF LAW

1. The April 2004 decision denying service connection for hypertension, dizziness, headaches, a skin disorder, a right knee disorder, and GERD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2. New and material evidence has not been received since the April 2004 rating decision to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).

3. Evidence received since the April 2004 rating decision is new and material to the service connection claim for dizziness, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Evidence received since the April 2004 rating decision is new and material to the service connection claim for headaches, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. Evidence received since the April 2004 rating decision is new and material to the service connection claim for a skin disorder, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6. Evidence received since the April 2004 rating decision is new and material to the service connection claim for a right knee disorder, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7. New and material evidence has not been received since the April 2004 rating decision to reopen a claim of entitlement to service connection for GERD.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in July 2007.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records from 1979-1987 are unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts have previously been made to obtain the Veteran's service treatment records for the period of 1979-1987.  In March 2014, the RO requested such records and notified the Veteran of the missing records.  As such, the Board finds that all records identified by the Veteran as relating to his claims have been requested and obtained, to the extent possible.  

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his hypertension or GERD because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

The Veteran asserts he has hypertension, dizziness, headaches, a skin disorder, a right knee disorder, and GERD related to service.  In May 2001, the Veteran filed a claim for hypertension, dizziness, and headaches.  The claims were denied in an April 2002 rating decision that found no evidence hypertension existed, dizziness was a symptom and there was no evidence of a chronic condition resulting from dizziness, and there was no permanent residual or chronic disability of headaches shown.  These denials were confirmed in an April 2004 rating decision, finding the evidence did not show that hypertension was incurred in or was aggravated by service, there was no evidence of a chronic underlying disease process of dizziness related to military service, and there was no evidence showing headaches were chronic and related to military service.  The April 2004 decision also denied service connection for a skin disorder, right knee disorder, and GERD, finding his skin disorder neither occurred in nor was caused by service, his right knee disorder neither occurred in nor was caused by service, and his GERD neither occurred in nor was caused by service.  As the Veteran did not file a timely notice of disagreement for the claims of headaches or a skin disorder or submit new and material evidence, the April 2004 rating decision became final.  Although the Veteran filed a timely notice of disagreement and the RO issued a statement of the case in February 2006 pertaining to the issues of hypertension, dizziness, right knee disorder, and GERD, the Veteran did not perfect his appeal and thus the April 2004 rating decision also became final with respect to those issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claims regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A few pieces of evidence submitted subsequent to the April 2004 rating decision includes a May 2007 statement from the Veteran, in which he states that in May 1980 he was a member of the Mt. St. Helen volcano eruption clean-up crew.  "[D]octors have discovered that, in rare cases, headache, dizziness, rashes and even other conditions can be related to volcano eruptions and can be harmful to humans and animals."  After May 1980, he began to have problems with a rash that covered over 60 percent of his body and the problem continued to persist.  

Another piece of evidence was a November 2009 VA treatment record that notes the Veteran's bilateral knee pain was chronic from an injury while in the military.  Also, a statement by Sergeant R.B. submitted in April 2014 states he served with the Veteran from 1979 to late 1981.  The Veteran was a night baker in the 864th Engineers at Fort Lewis, Washington, and was one of three soldiers that were part of the Mt. St. Helen clean-up team.   The Veteran got a bad body rash for some time, was seen twice a week by the "TMC" team for his body rashes, and could not do his job in the kitchen for about six months because his rashes were so bad.  

For the claim of dizziness, headaches, and a skin disorder, as the Veteran claims for the first time in a May 2007 statement that he was on the Mt. St. Helen clean-up team after a volcano eruption in May 1980 and this caused his dizziness, headaches, and skin disorder, and the new statement from Sergeant R.B. supports these allegations, the Board presumes such statements are credible and finds this newly submitted evidence relates to the unestablished facts, namely in-service occurrence.    As noted above, when evaluating whether evidence is new and material, it must be presumed to be credible.  Justus, 3 Vet. App. at 513.  

For the claim of a right knee disorder, as the November 2009 VA treatment record notes the Veteran's bilateral knee pain was chronic from an injury while in the military and this relates to an unestablished fact, namely finding the Veteran's right knee disorder was related to service, the criteria for reopening the Veteran's claim of entitlement to service connection for a right knee disorder is met.  

For the aforementioned reasons, the evidence for his claims of dizziness, headaches, skin disorder, and right knee disorder are both new and material, and the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

Pertaining to the Veteran's claims of service-connection for hypertension and GERD, the Board acknowledges that evidence submitted subsequent to the April 2004 rating decision in support of these claims includes VA treatment records, private treatment records, lay statements, and additional statements from the Veteran.  However, the Board finds the additional evidence does not address the unestablished facts of whether hypertension was incurred in or was aggravated by service or whether GERD occurred in or was caused by service.  

While the Veteran submitted updated VA treatment records, private treatment records, and lay statements, these records do not relate to the unestablished facts for his hypertension or GERD claims.  Rather, the records only cite he has current diagnoses of hypertension and GERD, which was already considered in the April 2004 denials of service connection.  

In a May 2007 statement the Veteran claimed while stationed at Fort Lewis, Washington, in 1979, he began having high blood pressure and nose bleeds.  His doctors always had him on "the 5 day test and then back to work until the next time."  Also, "[l]ater in [his] career," he started having acid reflux problems and was given something for upset stomach, such as antacid pills, at sick call.  He continues to have constant problems with his stomach and throat.  The Veteran elaborated in March 2009 and September 2009 statements that he was first treated for high blood pressure in 1981.  The Board finds his current statements to be a recitation of his previous contentions and do not address any unestablished facts for either claims.  The Veteran previously claimed he began to have high blood pressure in 1979 and nose bleeds and that later in his career he started having acid reflux problems and was given something for upset stomach, such as antacid pills, at sick call.  See February 2003 statement.  Also, the Veteran reported during his March 2004 VA examination that his acid reflux began in 1990 and in a subsequent March 2003 statement he claims his acid reflux started in 1996.  The RO already considered these contentions.  

Although the RO found in March 2014 that service treatment records from 1979 through 1987 were unavailable and notified the Veteran, as noted above, the Board still finds the claims of hypertension and GERD should not be reopened.  Indeed, in regards to his hypertension claim, the RO already noted that the Veteran had high blood pressure readings in his available service treatment record; thus the Veteran's repetitive contentions that his hypertension began in-service have already been reviewed by the RO.  Additionally, the Veteran was given a VA examination in March 2004 and the examiner opined that while the Veteran had elevated blood pressure in service, blood pressure readings could be temporarily elevated due to pain and similar factors.  Thus, the Veteran's contentions are again redundant.  In regards to his GERD claim, the Veteran's new lay statements note that his GERD began "[l]ater in my career," which is also repetitive of statements already reviewed by the RO as stated noted above.  Thus the new evidence does not relate to the unestablished facts of whether hypertension was incurred in or was aggravated by service or whether GERD occurred in or was caused by service.  

As there has been no new and material evidence added to the record since the April 2004 decision pertaining to the Veteran's hypertension or GERD claims, the Board concludes that the claims of entitlement to service connection for hypertension and GERD may not be reopened.  The appeals are therefore denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for hypertension is not reopened; and the claim is denied.

The service connection claim for dizziness is reopened; the appeal is granted to this extent only.

The service connection claim for headaches is reopened; the appeal is granted to this extent only.

The service connection claim for a skin disorder is reopened; the appeal is granted to this extent only.

The service connection claim for a right knee disorder is reopened; the appeal is granted to this extent only.

New and material evidence not having been added to the record, the claim of entitlement to service connection for GERD is not reopened; and the claim is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

Dizziness, Headaches, and a Skin Disorder 

The Veteran's reopened claim for entitlement to service connection for dizziness, headaches, and a skin disorder requires a remand for further development.  As noted above, he avers in a May 2007 statement that in May 1980 he was a member of the Mt. St. Helen volcano eruption clean-up crew.  He further notes "doctors have discovered that, in rare cases, headache, dizziness, rashes and even other conditions can be related to volcano eruptions and can be harmful to humans and animals."  After May 1980, he began to have problems with a rash that covered over 60 percent of his body and the problem continued to persist.  Additionally, a statement by Sergeant R.B. submitted in April 2014 states he served with the Veteran from 1979 to late 1981.  The Veteran was a night baker in the 864th Engineers at Fort Lewis, Washington, and was one of three soldiers that were part of the Mt. St. Helen clean-up team.  The Veteran got a bad body rash for some time, was seen twice a week by the "TMC" team for his body rashes, and could not do his job in the kitchen for about six months because his rashes were so bad.  

The Veteran's DD 214 indicates his military occupational specialty was in food service and the currently available service personnel records indicate he was assigned to Fort Lewis in Washington from 1979 to1994 and was a member of the 864th battalion at that time.  The available service treatment records do show some relevant complaints - dizziness in 1992 and headaches in 1996. 

As such, the Board finds a remand is necessary to confirm whether or not the Veteran was a member of the Mt. St. Helen clean-up team.  If such records confirm this, then the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed dizziness, headaches, or skin disorder, to include his part in the clean-up of Mt. St. Helen during service.  



Right Knee Disorder 

The Veteran claims service connection for a right knee disorder.  Specifically, averring in a March 2003 statement that in 1992 he had a lot of "ice in bags" and profiles stating he should not run.  In a March 2003 statement he claims after three years of tackle football at Fort Lewis, he injured his right leg resulting in a full length cast on his leg.  This occurred in 1982 to 1983.  

The Veteran was afforded a VA examination in April 2004, in which he reported his knee disorder began in 1982.  The examiner diagnosed the Veteran with bilateral knee strain, but did not give an opinion on the etiology of this disorder.  A November 2009 VA treatment record notes the Veteran's bilateral knee pain was chronic from an injury while in the military; however, the record does not include a rationale.  

Although service treatment records are negative for any finding of a right knee disorder in-service, as service treatment records from 1979 to1987 are unavailable, the Board finds the Veteran competent to claim he suffered a right knee injury during this period in-service.  As there is a current in-service injury, a current diagnosis of a right knee disorder and a possibility that such knee disorder is related to service, the Board finds a VA medical opinion is necessary to determine the etiology of his right knee disorder.  

Sleep Apnea 

The Veteran also claims service connection for sleep apnea, to include as secondary to service-connected PTSD.  Specifically, claiming in a March 2009 statement that he currently had sleep apnea that began on active duty.  

Available service treatment records are negative for treatment or a diagnosis of sleep apnea while on active duty.  However, a January 2001 report of medical history reflects the Veteran reported he had frequent trouble sleeping.  He elaborated that he would get up two to three times per night.  

The Veteran was afforded a VA examination in March 2013, in which he was diagnosed with obstructive sleep apnea and the VA examiner opined that the Veteran's sleep apnea was less likely as not caused by or a result of his service-connected PTSD.  The examiner explained that there was an association that patients with psychiatric disorders and coincident symptoms suggesting sleep-disordered breathing should be evaluated for sleep apnea.  However, PTSD was not known to cause sleep apnea.  The examiner did not discuss whether the Veteran's sleep apnea was related to service on a direct basis.  

In August 2013 the Veteran submitted several statements from fellow soldiers.  Such statements included one from Sergeant K.J. that notes he served with the Veteran beginning in 1983 for three years.  During this time, the Veteran stated he had a problem with sleeping and falling asleep at times.  He also developed a history of sleeping on the job.  His snoring was so bad that no one could sleep around him.  Another statement from Sergeant C.H. states he served with the Veteran beginning in 1997-1998, at which time the Veteran had problems staying awake if he sat down.  The Veteran also had a very hard time sleeping because he always choked in his sleep.  Sergeant C.H. further states "I put him in the tent with someone to watch him when he was sleeping.  The snoring kept them up to work and he could sleep with someone watching over him, because at the most it was 3-4 hours and he would be back up" [sic]. 

Additionally, a statement from Sergeant R.J. states he first served with the Veteran in 1996-1997 and the Veteran had a very hard time sleeping and would fall asleep on duty.  He also served with the Veteran from 1997-1999.  The Veteran would continue to fall asleep and snore and people were sent to check on him while he slept because he could stop breathing at times and would start to choke.  Finally, a statement from Sergeant J.W. reports he worked with the Veteran in 1996 and shared living quarters with him.  "His snoring, choking at time, I believe has caused him to gasp for air in his sleep.  It became so hard to live with his problems, I moved. . . I told him he had a sleeping problem and go get help, he never did."  

As the Veteran avers his sleep apnea began in-service, service treatment records reflect he complained of trouble sleeping, and statements from four fellow soldiers recount the Veteran's sleeping troubles in-service, the Board finds a VA medical opinion is necessary to as ascertain whether the Veteran's current sleep apnea is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with claims file all VA treatment records from Central Texas Health Care System from January 2016 to the present.   

2. The RO should request unit records from Company B, 864th Engineering Battalion, in Fort Lewis, WA, for the period May to June 1980.

3. Only AFTER obtaining as much of the above noted unit records and VA treatment records as are available, then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed dizziness, headaches, and skin disorder.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed dizziness, headaches, and skin disorder were incurred in or a result of a disease or injury sustained during active duty service, to include his part in the clean-up of Mt. St. Helen during service.  

4. Also, with regard to the right knee disorder and sleep apnea service connection claims, obtain a VA medical opinion.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following questions: 

The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed right knee disorder and sleep apnea were incurred in or a result of a disease or injury sustained during active duty service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

5. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


